DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “at least one of the azygos vein or an intercostal vein, relative to a portion of the spine” in lines 4-5 should be amended to read -- at least one of a patient’s azygos vein or an intercostal vein, relative to a portion of a .   Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the claim limitation “the position” in line 6 should be amended to read -- a position--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim limitation “the vertebra” in line 9 should be amended to read -- a vertebra--.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the claim limitation “the costovertebral joint or the rib” in line 4 should be amended to read -- a costovertebral joint ora rib --.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  the claim limitation “at least one of the azygos vein an intercostal vein, relative to a portion of the spine” in lines 2-3 should be amended to read -- at least one of a patient’s azygos vein or an intercostal vein, relative to a portion of a .   Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  the claim limitation “the position” in line 4 should be amended to read -- a position--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 36 and 37, the claim limitation the positioning the C-arm at an angle that provides a greatest imaged distance between first and second axially spaced radiopaque markers carried by the ablation catheter” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not disclose anything with regards to “greatest image distance”. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 20 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim limitation “in a patient” in line 3 is indefinite because it is unclear if this patient in claim 2 is a different patient that is recited in claim 1 or it is the same patient that is already recited in claim 1.  For examining purpose, it is assumed they are the same patient. 
Regarding claim 8, the claim limitation “in a patient” in line 1 is indefinite because it is unclear if this patient in claim 8 is a different patient that is recited in claims 1 and 2 or it is the same patient that is already recited in claims 1 and 2.  For examining purpose, it is assumed they are the same patient. 
Regarding claim 9, the claim limitation “in a patient” in line 1 is indefinite because it is unclear if this patient in claim 8 is a different patient that is recited in claims 1 and 2 or it is the same patient that is already recited in claims 1 and 2.  For examining purpose, it is assumed they are the same patient. 
Regarding claim 20, the claim limitation “in a patient” in line 3 is indefinite because it is unclear if this patient in claim 20 is a different patient that is recited in claim 1 or it is the same patient that is already recited in claim 1.  For examining purpose, it is assumed they are the same patient. 
Regarding claim 39, the claim limitation “in a patient...” in line is indefinite because it is unclear if this patient is different patient or same patient that is already recited in line 4.  For examining purposed, it is assumed they are same.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27, 29 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2020/0179045; hereinafter Levin), in view of Piciucchi et al. (“the azygos vein pathway: an overview from anatomical variations of pathological changes”; Insights Imaging (2014) 5:619-628; hereinafter Piciucchi).
	Regarding claim 1, Levin discloses device and system for treatment of the heart failure by splanchnic nerve ablation.  Levin shows imaging at least one radiopaque device (see par. [0419], [0464])), positioned in the azygos vein (see par. [0419], [0528]) or in an intercostal veins (see par. [0419]), relative to a portion of the spine (see par. [0419], [0528]), using a radiographic imaging device (see par. [0015], [0500], [0529), to thereby characterize the position of the patient’s azygos vein relative to the spine (see par. [0528], [0529]), and positioning an energy delivery device in a position for deliver energy based on guidance from image from imaging device through azygos vein (see fig. 7-11; par. [0460], [0461], [0497], [0500], [0628]).
	Furthermore, Levin shows figure diagram of the azygos vein runs up the side of the thoracic vertebral column comprising thoracic vertebrae (see thoracic vertebrae 55 labeled T1 to T12 in fig. 7), and the azygos venous system comprising the azygos vein, hemiazygos vein 43 and the accessory hemiazygos vein (see par. [0420]), and that the azygos venous is on left side from T4-T9 (see 41 in fig. 6A and 6B and 7), centered at T9 (see fig. 7) and right side from T10-T12  (see 43 in fig. 7), but Levin is not clear if these figures are from the imaging device, and determining whether the azygos vein is centered, left-biased or right biased with respect to the midline of the vertebra based on one or more images generated by the imaging device.  
	Piciucchi discloses imaging of azygos venous system pathway.  Piciucchi teaches radiographic images of azygos showing pathway and position of the azygos vein with respect to vertebra (fig. 2 shows CT image of azygos venous system and position with respect to midline of the vertebra), and the radiographic images shows that the azygos vein is right side of the midline of vertebra (see fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using images to provide position of the azygos vein with respect to midline of vertebra and that the azygos is right side of the midline of the vertebra in the invention of Levin, as taught by Piciucchi, to be able to accurately guide the catheter to the region on interest by knowing the actual position of azygos vein. 
Regarding claim 2, Levin shows a radiopaque marker carried by the energy delivery device (see par. [0419]), and positioning a distal end of the energy delivery device in the intercostal vein and positioning the marker at the midline of the vertebra (see par. [0419], fig. 7-11, 14 and 20).  Furthermore, Piciucchi teaches radiographic images of azygos showing pathway and position of the azygos vein with respect to vertebra (fig. 2 shows CT image of azygos venous system and position with respect to midline of the vertebra), and the radiographic images shows that the azygos vein is left side of the midline of vertebra (see “introduction” on page 619; fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using images to provide position of the azygos vein with respect to midline of vertebra and that the azygos is left side of the midline of the vertebra in the invention of Levin, as taught by Piciucchi, to be able to accurately guide the catheter to the region on interest by knowing the actual position of azygos vein. 
Regarding claim 3, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein the energy deliver device comprises an ablation element distal to the radiopaque marker (see par. [0419], [0465]), wherein positioning the marker at the midline of the vertebra comprises positioning the ablation element in the intercostal vein (see par. [0419], fig. 7-11, 14 and 20).
	Regarding claim 4, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein positioning the maker comprises positioning the ablation element in a T9, T10, or T11 intercostal vein (see par. [0420], [0464]; fig. 7).
Regarding claim 5, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein positioning the radiopaque marker positions the ablation element proximal to a sympathetic trunk (see par. [0420]; see sympathetic trunk 49 in fig. 22A).
Regarding claim 6, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein positioning the radiopaque marker positions the ablation element between an ostium the intercostal vein and the sympathetic trunk (see par. [0420]; see sympathetic trunk 49 and ostium 64 in fig. 22A).
Regarding claim 7, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows comprising delivery ablation energy using the ablation element to ablate a GSN (see par. [0420], [0429]).
Regarding claim 8, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows distally advancing the marker to the midline of the vertebra (see par. [0419], fig. 7-11, 14 and 20).
Regarding claim 9, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin distally advancing the radiopaque marker within an intercostal vein distal to an ostium of the intercostal vein (see par. [0419], [0489], [0529]; fig. 7-11, 14 and 20).
Regarding claim 10, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows assessing a position of a distal marker carried by the energy delivery device related to one or more of a costovertebral join or rib (see par. [0419], [0489], [0529]; fig. 7-11, 14 and 20), and retracting the energy deliver device within the intercostal vein if the distal radiopaque marker is positioned distally beyond a certain position relative to the rib or the costovertebral joint (see par. [0529], [0530], [0531], [0549], [0550], [0551], [0557]).
Regarding claim 11, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows further positioning the radiopaque marker to be aligned with a costovertebral joint or proximal to the costovertebral joint (see par. [0420], [0529]).
Regarding claim 12, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein the at least one radiopaque device comprises a radiopaque markers carried by the energy delivery device (see par. [0419]), and positioning a distal end of the energy deliver device in the intercostal vein (see par. [0489], [0529]; fig. 14) and the radiopaque marker at an ostium of the intercostal vein  (see par. [0489], [0529]).  Furthermore, Piciucchi teaches radiographic images of azygos showing pathway and position of the azygos vein with respect to vertebra (fig. 2 shows CT image of azygos venous system and position with respect to midline of the vertebra), and the radiographic images shows that the azygos vein is right side of the midline of vertebra (see fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using images to provide position of the azygos vein with respect to midline of vertebra and that the azygos is right side of the midline of the vertebra in the invention of Levin, as taught by Piciucchi, to be able to accurately guide the catheter to the region on interest by knowing the actual position of azygos vein. 
	Regarding claim 13, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein the energy deliver device further comprises an ablation element distal to the radiopaque marker (see par. [0419], [0465]), and wherein positioning the radiopaque marker at the ostium comprises positioning the ablation element in an intercostal vein (see par. [0489], [0529]).  
Regarding claim 14, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein positioning the radiopaque marker comprises positioning the ablation element in a T9, T10, or T11 intercostal vein (see par. [0420], [0464]; fig. 7).
Regarding claim 15, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein positioning the radiopaque marker positions the ablation element proximal to a sympathetic trunk (see par. [0420]; see sympathetic trunk 49 in fig. 22A).
Regarding claim 16, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein positioning the radiopaque marker positions the ablation element between the ostium and the sympathetic trunk (see par. [0420]; see sympathetic trunk 49 and ostium 64 in fig. 22A).
Regarding claim 17, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows comprising delivery ablation energy using the ablation element to ablate a GSN (see par. [0420], [0429]).
Regarding claim 18, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows assessing a position of a distal radiopaque marker carried by the energy deliver device relative to one or more of a costovertebral joint or rib (see par. [0420], [0529]).
Regarding claim 19, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows retracting the energy deliver device within the intercostal vein if the distal radiopaque marker is positioned distally beyond a certain position relative to the rib or the costovertebral joint (see par. [0529], [0530], [0531], [0549], [0550], [0551], [0557]).
Regarding claim 20, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein the at least one radiopaque device comprises a marker carried by the energy deliver device, (see par. [0420], [0529]), and positioning the radiopaque marker relative to at least one of the costovertebral joint or the rib (see par. [0529], [0530], [0531], [0549], [0550], [0551], [0557]) .  Furthermore, Piciucchi teaches radiographic images of azygos showing pathway and position of the azygos vein with respect to vertebra (fig. 2 shows CT image of azygos venous system and position with respect to midline of the vertebra), and the radiographic images shows that the azygos vein is right side of the midline of vertebra (see fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using images to provide position of the azygos vein with respect to midline of vertebra and that the azygos is right side of the midline of the vertebra in the invention of Levin, as taught by Piciucchi, to be able to accurately guide the catheter to the region on interest by knowing the actual position of azygos vein. 
Regarding claim 21, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein the radiopaque marker is disposed distal to an ablation element that is carried by the energy deliver device (see par. [0419]), and positioning the radiopaque marker in one of the intercostal vein (see par. [0489], [0529]).  
Regarding claim 22, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows further positioning the radiopaque marker to be aligned with a costovertebral joint or proximal to the costovertebral joint (see par. [0420], [0529]).
Regarding claim 23, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows further wherein positioning the radiopaque marker comprises retracting the energy device within the intercostal vein (see par. [0529], [0530], [0531], [0549], [0550], [0551], [0557]).
Regarding claim 24, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein the ablation element comprises proximal and distal ablation elements (see fig. 14, par. [0480]), the method further comprising activating a proximal ablation element to deliver ablation energy prior to retracting the ablation catheter (see fig. 14; par. [0480], [0529], [0530], [0531], [0549], [0550], [0551], [0557]).

Regarding claim 25, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows activating the distal ablation element to delivery ablation energy subsequent in time to the retracting step (see par. [0480], [0529], [0530], [0531], [0549], [0550], [0551], [0557]).
Regarding claim 26, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows the energy deliver device comprising an ablation element (see par. [0419]) and a radiopaque marker distal to the ablation element (see par. [0419]), and further comprising positioning the radiopaque marker to be aligned with or proximal to a rib or a costovertebral joint (see par. [0420]).
Regarding claim 27, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows positioning an ablation element carried by the energy deliver device at least partially into a T9, T10 or T11 intercostal vein (see par. [0420], [0464]; fig. 7), and delivering ablative energy using the ablation element to ablate GSN (see par. [0420], [0429]).
Regarding claim 29, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows moving the ablation element to a different once of the T9, T10, or T11 intercostal vein (see par. [0420], [0464]; fig. 7), and delivering energy from the ablation catheter when in the different vein after moving step (see par. [0420], [0464]; fig. 7).

Regarding claim 38, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, furthermore Levin shows wherein the radiopaque device comprises a radiopaque portion of a guidewire (see par. [0462]).
Regarding claim 39, Levin discloses device and system for treatment of the heart failure by splanchnic nerve ablation.  Levin shows imaging at least one radiopaque device (see par. [0419], [0464])), positioned in the azygos vein (see par. [0419], [0528]) or in an intercostal veins (see par. [0419]), relative to a portion of the spine (see par. [0419], [0528]), using a radiographic imaging device (see par. [0015], [0500], [0529), to thereby characterize the position of the patient’s azygos vein relative to the spine (see par. [0528], [0529]), and positioning an energy delivery device in a position for deliver energy based on guidance from image from imaging device (see fig. 7-11; par. [0460], [0461], [0497], [0500], [0628]), and positioning the distal end of the energy delivery device in the intercostal vein (see par. [0419], fig. 7-11, 14 and 20) and a radiopaque marker of the energy device at a particular location relative to an anatomical location within the patient (see par. [0419], fig. 7-11, 14 and 20).
	Furthermore, Levin shows figure diagram of the azygos vein runs up the side of the thoracic vertebral column comprising thoracic vertebrae (see thoracic vertebrae 55 labeled T1 to T12 in fig. 7), and the azygos venous system comprising the azygos vein, hemiazygos vein 43 and the accessory hemiazygos vein (see par. [0420]), and that the azygos venous is on left side from T4-T9 (see 41 in fig. 6A and 6B and 7), centered at T9 (see fig. 7) and right side from T10-T12  (see 43 in fig. 7), but Levin is not clear if these figures are from the imaging device, and comprising in a patient whose azygos vein is centered or left-biased with respect to the midline of the vertebra based on one or more images.  
	Piciucchi discloses imaging of azygos venous system pathway.  Piciucchi teaches radiographic images of azygos showing pathway and position of the azygos vein with respect to vertebra (fig. 2 shows CT image of azygos venous system and position with respect to midline of the vertebra), and the radiographic images shows that the azygos vein is left side of the midline of vertebra (see “introduction” on page 619; fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using images to provide position of the azygos vein with respect to midline of vertebra and that the azygos is left side of the midline of the vertebra in the invention of Levin, as taught by Piciucchi, to be able to accurately guide the catheter to the region on interest by knowing the actual position of azygos vein. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2020/0179045; hereinafter Levin), in view of Piciucchi et al. (“the azygos vein pathway: an overview from anatomical variations of pathological changes”; Insights Imaging (2014) 5:619-628; hereinafter Piciucchi) as applied to claims 1 and 27 above, and further in view of Panescu et al. (US 2019/0343581; hereinafter Panescu).
Regarding claim 28, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the ablation element has a length from 15 mm to 30 mm.
Panescu discloses an ablation catheter.  Panescu teaches the ablation element has a length from 15 mm to 30 mm (claim 9 teaches that length to be between 3-20 mm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the ablation element has a length from 15 mm to 30 mm in the invention of Levin and Piciucchi, as taught by Kawabata, to provide specific ablation size. 

Claims 32-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2020/0179045; hereinafter Levin), in view of Piciucchi et al. (“the azygos vein pathway: an overview from anatomical variations of pathological changes”; Insights Imaging (2014) 5:619-628; hereinafter Piciucchi) as applied to claim 1 above, and further in view of Liao et al. (US2012/0271162; hereinafter Liao).
Regarding claim 32, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the imaging comprises imaging with an anterior oblique view. 
Liao discloses ablation method.  Liao teaches imaging with an anterior oblique view (see abstract; par. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized imaging with an anterior oblique view in the invention of Levin and Piciucchi, as taught by Liao, to be able to effectively monitor the ablation procedure. 
Regarding claim 33, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the imaging comprises imaging with an anterior to posterior direction. 
Liao discloses ablation method.  Liao teaches the imaging comprises imaging with an anterior to posterior direction (see abstract; par. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the imaging comprises imaging with an anterior to posterior direction in the invention of Levin and Piciucchi, as taught by Liao, to be able to effectively monitor the ablation procedure. 
Regarding claim 34, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state positioning C-arm in a right anterior oblique angle. 
Liao discloses ablation method.  Liao teaches positioning C-arm in a right anterior oblique angle (see abstract; par. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized positioning C-arm in a right anterior oblique angle in the invention of Levin and Piciucchi, as taught by Liao, to be able to effectively monitor the ablation procedure. 
	Regarding claim 36, Levin, Piciucchi and Fabro disclose the invention substantially as described in the 103 rejection above, furthermore, Levin teaches ablation catheter guidance with imaging (see par. [0500], claim 81), and Liao does teach positioning the C-arm at an angle (see par. [0061]).  Therefore, combined invention of Levin, Piciucchi and Fabro would provide  a greatest imaged  distance between first and second axially spaced locations on an ablation catheter as the claim does not provide does not provide a standard for ascertaining the requisite degree of the term “greatest”.
Regarding claim 37, Levin, Piciucchi and Fabro disclose the invention substantially as described in the 103 rejection above, furthermore, Levin teaches ablation catheter guidance with imaging (see par. [0500], claim 81), and Liao does teach positioning the C-arm at an angle (see par. [0061]).  Therefore, combined invention of Levin, Piciucchi and Fabro would provide greatest imaged between first and second axially spaced radiopaque markers carried by the ablation catheter as the claim does not provide does not provide a standard for ascertaining the requisite degree of the term “greatest”.

Claims 32, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2020/0179045; hereinafter Levin), in view of Piciucchi et al. (“the azygos vein pathway: an overview from anatomical variations of pathological changes”; Insights Imaging (2014) 5:619-628; hereinafter Piciucchi), in view of Liao et al. (US2012/0271162; hereinafter Liao), in view of Fabro (US2013/0023758).
Regarding claims 32, 34 and 35, Levin and Piciucchi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state imaging with an anterior oblique view, right anterior oblique angle, and positioning the C-are in a range of 20 degrees to 70 degrees. 
Fabro discloses a diagnostic cather guide under imaging.  Fabro teaches an anterior oblique view (see par. [0174]), right anterior oblique angle (see par. [0174]), and positioning the C-are in a range of 20 degrees to 70 degrees (see par. [0174]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized imaging with an anterior oblique view, right anterior oblique angle, and positioning the C-are in a range of 20 degrees to 70 degrees in the invention of Levin and Piciucchi, as taught by Fabro, to be able to effectively monitor the guidance of the catheter to region of interest. 


Response to Arguments
The previous objection to claims 7, 17 and 27 has been withdrawn in view of Applicant’s amendments to the claim. 
The previous rejection under 35 USC 112 (b) to claim 2-11 and 36-37 has been withdrawn in view of Applicant’s amendments to the claim. 
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments on page 9 with respect to prior art rejection of claim 1, the examiner respectfully disagrees.  The examiner maintains that combined invention of Levin and Piciucchi does disclose all the claim limitations set forth in claim 1.  The examiner has relied on prior art Levin to show using a radiographic imaging device (see par. [0015], [0500], [0529), to thereby characterize the position of the patient’s azygos vein relative to the spine (see par. [0528], [0529]), and positioning an energy delivery device in a position for deliver energy based on guidance from image from imaging device through azygos vein (see fig. 7-11; par. [0460], [0461], [0497], [0500], [0628]).  Furthermore, the examiner notes that prior art Levin shows figure diagram of the azygos vein runs up the side of the thoracic vertebral column comprising thoracic vertebrae (see thoracic vertebrae 55 labeled T1 to T12 in fig. 7), and the azygos venous system comprising the azygos vein, hemiazygos vein 43 and the accessory hemiazygos vein (see par. [0420]), and that the azygos venous is on left side from T4-T9 (see 41 in fig. 6A and 6B and 7), centered at T9 (see fig. 7) and right side from T10-T12  (see 43 in fig. 7).
	The examiner has relied on prior art to Piciucchi to teach radiographic images of azygos showing pathway and position of the azygos vein with respect to vertebra (fig. 2 shows CT image of azygos venous system and position with respect to midline of the vertebra), and the radiographic images shows that the azygos vein is right side of the midline of vertebra (see fig. 2).  The examiner notes that prior art Piciucchi is directed to azygos vein pathway and provided images of azygos, hemiazygos and accessory hemiazygos veins of a patient (see abstract and introduction on pages 619-620).  Furthermore, Piciucchi provides CT axial images to show the normal appearance of the azygos vein arching from the right paraspinal space to the superior vena cava (see fig. 2), the azygos vein runs longitudinally on the right side of the thoracic vertebral bodies (see fig. 2), and the hemiazygos vein runs on the left side of the spine(b) until anastomosis with the azygos vein on T8-9 (see fig. 2).  The examiner notes that these CT-images shows the locations of the azygos of the patient and the physician viewing the images would know the locations of the azygos of the patient from viewing the images. 
	Therefore, the examiner maintains that one of ordinary skill in the art would find it obvious to have utilized the teaching of using images to provide position of the azygos vein with respect to midline of vertebra and that the azygos is right side of the midline of the vertebra in the invention of Levin, as taught by Piciucchi, to be able to accurately guide the catheter to the region on interest by knowing the actual position of azygos vein. 
	In response to Applicant’s arguments on middle of page 9 to top of page 10 with respect to prior art rejection of claim 2, the examiner respectfully disagrees.  The examiner has relied on prior art Levin to show a radiopaque marker carried by the energy delivery device (see par. [0419]), and positioning a distal end of the energy delivery device in the intercostal vein and positioning the marker at the midline of the vertebra (see par. [0419], fig. 7-11, 14 and 20).  Furthermore, the examiner has relied on prior art Piciucchi to teach radiographic images of azygos showing pathway and position of the azygos vein with respect to vertebra (fig. 2 shows CT image of azygos venous system and position with respect to midline of the vertebra), and the radiographic images shows that the azygos vein is left side of the midline of vertebra (see “introduction” on page 619; fig. 2).
With respect to new claim 39, the examiner notes that Piciucchi does teach radiographic images of azygos showing pathway and position of the azygos vein with respect to vertebra (fig. 2 shows CT image of azygos venous system and position with respect to midline of the vertebra), and the radiographic images shows that the azygos vein is left side of the midline of vertebra (see “introduction” on page 619; fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reddy (US 2018/0178019) disclose azygos, internal thoracic, and intercostal vein implantation and use of medical devices. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793